EXHIBIT VP2

EXHIBIT VP2
Wed, Jan 15, 8:27 AM

Good morning Vic

Wed, Jan 15, 1:49 PM

Heaston, Ira (pla)
© wW 1:2019cv05569
Heaston v. Boris, Inc. et al

New York Eastern District Court

10/02/2019

Case dismissed again???

This is just unscrupulous wouldn't
you say???

famela K. Chen

ystrict Court

of New York

aza East, 12148

1201

ira Heaston v. Borris Inc., R.K.H.L. Inc.., et al.

Huh??? This should be fun

see I'm already getting
messages from this person.

 

 
Tue, Feb 4, 4:06 PM

f

Hey Vic when do | have to be in
Ni

That was the lady that | tried to
get order of protection from
She sent that the day the Order
of protection case was
dismissed.

And she just started bringing
up this one. |never told her
about this case at all

 
Sena eee

a saying we arent at ec ‘ :
she gonna make Siete clas .
get ay, my Ne :

vl can rte what’ S SCM is
tate Tag

 
Tue, Jun 23, 12:27 PM

Tue, Jun 23, 3:00 PM

Vic she just called acs on her

own sister | can send u all the
text Hoe she saying she doing
voodoo to destroy us

How *

It's reficulous

 
Her sister is an adult who lives
in a Supposed daycare that has
children but is the dirtiest place
in earth. She has the nerves to
have 3 kids there. If | was that
type of person she wouldn't
have kids she has no credibility
whatsoever. And the mother
got arrested for kicking my
brother when we were minors
but somehow she still has a

daycare that needs to be shut
down because all of the wild
animals living there dropping
fecal matter everywhere.

They are sad

dumber huh. Its okay. My work is fir
the greater good soi wont stop. You
two will never be happy. Oh and
after my conversations this
weekend you all will be receiving
"visitors". Even your little friends

You two are really like dumb and
dumber huh. Its okay. My work is fir
the greater good so i wont stop. You

two will never be happy. Oh and
after mv canvercatinne thic

 
dumber huh. Its okay. My work is fir
the greater good soi wont stop. You
two will never be happy. Oh and
after my conversations this
weekend you all will be receiving
"visitors". Even your little friends

You two are really like dumb and
dumber huh, Its okay. My work is fir
the greater good soi wont stop. You
two will never be happy. Oh and
after my conversations this
weekend you all will be receiving
"visitors". Even your little friends

CHECKMATE!! Got exactly what |
wanted

 
Heaston, Ira (pla)

© x 1:2019cv05569
Heaston v. Boris, Inc. et al

New York Eastern District Court

10/02/2019

Case dismissed again???

This is just unscrupulous wouldn't
you say???

ramela K. Chen

“strict Court

of New York

aza East. 1214S
1201

ira Heaston v. Borris Inc., R.K.H.L. Inc., et al.
Jocket Number 19-cv-5569

 

Huh??? This should be fun

Tan let rv tT

ira Heaston v. Borris Inc., R.K.H.L., Inc., et al.
JOocker Number |9-cyv-5569

 

Huh??? This should be fun

Too late....... opps

Lmao

 

 
ra Heaston v. Borris Inc., R.K.H_L. Inc... et al.
docket Number 19-cv-5 569

Huh??? This should be fun

Too late.......0pps

Lmao

So so $0 50 many les you told

Breathe,.... calmdown
being big mad

| wonder how Mrs. Lagnese feels

| got these after | went to court
for restraining order against
them by myself and it was
dismissed.

 
